        Case 3:19-cv-01651-WHO Document 208 Filed 04/28/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

 Date: April 28, 2021           Time: 38 minutes          Judge: WILLIAM H. ORRICK
                                2:00 p.m. to 2:38 p.m.
 Case No.: 19-cv-01651-WHO      Case Name: Scheller v. Nutanix, Inc.



Attorneys for Plaintiffs:    David R. Kaplan, Richard W. Gonnello, Katherine M. Lenahan,
                             Joshua Ruthizer, Shannon Hopkins, and Michael Albert

Attorneys for Defendant:     Nina Locker and Ignacio Salceda

 Deputy Clerk: Jean Davis                          Court Reporter: JoAnn Bryce


                                     PROCEEDINGS

Motion hearing conducted via videoconference. Argument of counsel heard as to appropriate
lead plaintiff/counsel. Motion taken under submission; written order to follow.
